Mr. Justice Duell
delivered the opinion of the Court:
That the supreme court of the District of Columbia has power to compel obedience to an order awarding alimony by committing the party to jail if he refuses to obey it has been settled by this court. Tolman v. Leonard, 6 App. D. C. 224.
The appellant was in contempt of court in refusing and failing to pay the alimony in accordance with the order of the *173court. His answer to the order to- show cause why he should not be adjudged in contempt was wholly insufficient. He did not deny that he was in receipt of a monthly salary of $100, and his vague and general statements that he was unable to make the payments evidently did not impress the court below, nor have they convinced us. The money which he has expended upon this frivolous appeal would have enabled him to comply with the order of the court below. Appellant in his assignment of errors attacks the sufficiency of the allegations of the petition for the divorce, It is sufficient to say that an answer was filed to the petition, that the order for alimony was consented to, and that the taking of proofs before the examiner had been commenced. The merits of the case are not before us, and, of course, will not be considered at this time.
The order appealed from was properly granted, and it is therefore affirmed, with costs. Affirmed.